Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 are pending. Claims 1-6 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 read “wherein the camera and the microphone array are coaxially disposed”. Applicant’s specifications and figures recite and show a microphone array that are coaxially disposed around a camera in a housing. The claims as presented would lead one of ordinary skill in the art to understand that the camera is also coaxially disposed; i.e. a camera being in the opposing side of the microphone array; where as the drawings show a camera surrounded by microphones. Both setups are “wherein the camera and the microphone array are coaxially disposed” as there is always a coaxial center [common axis] point between two distinct bodies [camera and microphone array] even if one of the bodies is a set [microphone array].  Coaxial [twin axial (twinax) vs single axial (singleax)] wire such as RG108A/U vs RG71 b/U. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birchfield US 2002/0097885.

1. Birchfield teaches a monitoring system, comprising: 

a camera; (Birchfield Fig.3#346 and para 72)

a microphone array configured to collect sound in a monitoring area; and (Birchfield Fig.3# 304 Microphone Array and para 72)

a signal processor configured to determine whether or not the sound in the monitoring area exceeds a sound source detection threshold value, (Birchfield para 7-8; Hyperbolic equation, microphone 110 compared with the acoustic path length, L2, from acoustic source 102 to microphone 105. The difference in acoustic path length, .DELTA.L=L2-L1, leads, in turn, to an offset in the time of arrival of the two acoustic signals received by each of the microphones 105 and 110.) It is noted that the threshold value is the delta value, if ether of the L1 or L2 is greater than the adjustment will be towards that location until the L1 and L2 are equal i.e. facing the sound source.  This is used to detect direction of sound as clearly described in the next limitation. 

perform, in response to the sound in the monitoring area exceeding the sound source detection threshold value, an operation that adjusts a position of the camera to be directed at a source of the sound in the monitoring area. (Birchfield Fig.3 and para 72, direction information generated by acoustic source direction module 340 may be used as an input by a real-time camera control module 344 to adjust the operating parameters of one or more cameras 346, such as panning the camera towards the speaker.)

2. The monitoring system of Claim 1, further comprising: 

a recorder including a controller configured to control data recording, wherein, subsequent to the adjustment of the position of the camera, the recorder starts a data recording. (Birchfield para 72, Additionally, a bearing direction may be stored in an offline video display module 348 as metadata for use with stored video data 352.) it is noted that this recording is subsequent to the adjustment of the position of the camera see para 72 as the adjustment of the camera is recorded once adjusted. 

3. The monitoring system of Claim 1, wherein the camera (Birchfield para 72; a real-time camera control module 344 to adjust the operating parameters of one or more cameras 346, such as panning the camera towards the speaker.) and the microphone array (Birchfield Fig.3 #302A-D also Fig.6) are coaxially disposed. It is noted that that if there are two cameras there is a coaxially center [see 112 rejection above].  Additionally, applicant para 91 described coaxially as composed around an image. Examiner notes that the rejection of Birchfield can be simply overcome by amending the claims as described in para 28 camera and microphone array are coaxially disposed in a housing 5.

6. is rejected using the same rejections made to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Birchfield as applied to claim above, and further in view of Charlier US 20030160862.

Claim 3 does not recite a housing.  In practicing compact prosecution the art of Charlier is used to address a housing as described in the specifications.  

3. Although Birchfield teaches all of the limitations of claim 1, Charlier teaches a more explicit teaching of monitoring system of Claim 1, wherein the camera and the microphone array are coaxially disposed. Charlier US 20030160862 Fig.2-3 para 43-44. 
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Birchfield in view of Charlier for the purpose of incorporating a camera and microphone array in a housing 100 such that the claimed invention as a whole would have been obvious.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Birchfield as applied to claim above, and further in view of Vaidya US 20150167956.

4. Birchfield teaches all of the limitations of claim 1 but does not teach, further comprising: a lighting device, wherein the signal processor is configured to trigger, prior to the adjustment of the position of the camera, the lighting device to light the monitoring area. However Vaidya teaches para 20; Lighting devices 106 in each of the microphone and lighting device units 102 may emit a light beam 108 that can illuminate the area of each of the audio sources. The light beams 108 may serve the purposes of illuminating the audio source. 
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Birchfield in view of Vaidya for the purpose of integrating a light source into a microphone array such that the claimed invention as a whole would have been obvious.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Birchfield and Vaidya as applied to claim 4 above, and further in view of Duraiswami 20090028347.

5. Birchfield and Vaidya teach all of the limitations of claim 4 but do not explicitly teach, further comprising: a display, wherein the signal processor is configured to trigger, subsequent to the lighting device lighting the monitoring area, the display to display an image data captured by the camera. However Duraiswami teaches Fig. 5a and para 14; FIGS. 5a and 5b show an image transfer example of a person speaking. The spherical array image (FIG. 5a) shows a bright spot at the location corresponding to the mouth. This spot is automatically transferred to the video image (FIG. 5b) (where the spot is much bigger, since the pixel resolution of video is higher), identifying the noise location as the mouth.
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Birchfield and Vaidya in view of Duraiswami for the purpose displaying on a display a bright spot of the sound source such that the claimed invention as a whole would have been obvious.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

For claim 4 Also see Nakajima 20050246167 para 73

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
	/JEFF A BURKE/             Supervisory Patent Examiner, Art Unit 3664